Citation Nr: 1522940	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-26 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1986 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Tinnitus

The issue of service connection for tinnitus is remanded for a supplemental VA medical opinion.  The Veteran contends that the current tinnitus was caused by exposure to the loud noise of weaponry (i.e., acoustic trauma) while serving as a rifleman during service.  In this case, where the evidence establishes acoustic trauma and hearing loss, tinnitus is a "chronic" disease under 38 C.F.R. § 3.309(a) (2014).  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303(b) , 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage).

The Veteran is competent to report the symptoms of tinnitus that he experiences at any time.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (" ringing in the ears is capable of lay observation ").  While the Veteran is competent to report tinnitus at any time, he has not contended that tinnitus began during service, and has not credibly reported that tinnitus was continuous since service separation.  The evidence in this case shows that the Veteran was exposed to loud noises (acoustic trauma) during service, but did not experience tinnitus in service or for many years after service, as evidenced by the facts that he did not did not complain of or seek treatment for tinnitus during service, did not report tinnitus or seek treatment for tinnitus for more than 15 years after service, did not claim service connection for tinnitus when he claimed service connection for other disabilities in June 1990, and reported to the VA audiology examiner in October 2011 a history of onset of tinnitus the VA examiner recorded as "3-5 years ago."  

The Veteran entered the current claim for service connection for tinnitus (also claimed hearing loss at the same time) in October 2011.  After the claim was denied in both a rating decision and in a statement of the case, the Veteran then first reported a history of tinnitus since leaving service.  In an August 2013 substantive appeal (on a VA Form 9), the Veteran first wrote, "I have had tinnitus since I left active duty."  Such belated report of symptoms of tinnitus since service (not in or during service) that he made in August 2013 for compensation purposes is inconsistent with and outweighed by the other, more contemporaneous lay and medical evidence of record; therefore, the more recent history of tinnitus since service is not credible.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  As a result, the credible facts in this case show the onset of tinnitus for more than 15 years after service, about three to five years prior to the October 2011 VA examination.  

Although a VA audiology examination was provided in October 2011, the medical opinion is inadequate because the October 2011 VA examiner provided insufficient rationale.  The October 2011 VA examiner based the negative medical opinion, in part, on the Veteran's report that tinnitus began three to five years before (i.e., tinnitus began many years after service); however, the VA examiner did not specifically address the question of whether tinnitus that began after service was caused by the recognized noise exposure during service.  The need for such opinion regarding the relationship of tinnitus to the in-service acoustic trauma is further suggested by the positive medical opinion by the VA examiner relating hearing loss to the in-service noise exposure.  See Fountain.

The October 2011 VA examiner noted that the Veteran reported unprotected and protected military noise exposure, protected post-military occupational noise exposure, and no recreational noise exposure; however, when forming the medical opinion, the VA examiner did not explain the significance of this history of both in-service and post-service noise exposure.    

Accordingly, the issue of entitlement to service connection for tinnitus is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the October 2011 VA examiner who examined the Veteran's tinnitus (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  For the purpose of providing an opinion, the examiner should assume the following facts:

o The Veteran was exposed to the loud noise of weaponry and sustained acoustic trauma while performing duties as a rifleman during service.  

o The Veteran first experienced tinnitus after service in about 2006. 

Based on review of the history in this case, the examiner should provide an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that noise exposure (i.e., acoustic trauma) during service caused tinnitus to develop after service.  

When explaining the reasons for the opinion, the examiner should explain the significance of the following:
o the history of noise exposure (protected and unprotected) during service and protected noise exposure after service 

o the positive medical nexus opinion provided in October 2007 regarding the etiology of another auditory impairment (i.e., the Veteran's hearing impairment) as it relates to tinnitus

2.  Thereafter, the issue of service connection for tinnitus should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

